PER CURIAM.
The order denying postconviction relief is affirmed. First, appellant never swore to the allegations in the postconviction mo*166tion. Second, the file reflects that there were psychological evaluations in March 1998 and June 1996. The trial judge heard appellant’s testimony at the hearing on the motion to suppress evidence in December 1998, thus having an opportunity to hear and observe the appellant. Later the same day, the judge in a thorough plea colloquy ascertained that appellant understood the plea and made all of the relevant findings. The record conclusively refutes appellant’s claim of mental incapacity.
Affirmed.